By JUDGE F. BRUCE BACH
Complainant seeks a decree affirming, ratifying, and incorporating a "property settlement agreement" as its Decree in a suit for separate maintenance. Defendant acknowledges the agreement but objects to a Decree.
Va. Code Section 20-109.1 allows a court to affirm, ratify, and incorporate by reference a valid property settlement agreement in a "decree dissolving a marriage or a decree of divorce." A suit for separate maintenance requests neither a decree of divorce nor dissolution. I know of no authority allowing such incorporation by the court in the context of a suit for separate maintenance. I deny complainant’s request.